JULIA GHAVAMI, Petitioner. v. COMMISSIONER OF INTERNAL REVENUE, Respondent.Ghavami v. CommissionerDocket No. 3692-99United States Tax Court2000 U.S. Tax Ct. LEXIS 79; July 27, 2000, Entered *79  NICHOLAS J. RICHARDS, Attorney, Tax Court Bar No. RN0109, Laguna Niguel, CA.Renato BegheBEGHEDECISIONPursuant to agreement of the parties in this case, it isORDERED AND DECIDED: That there is no deficiency in income tax due from, nor overpayment due to, the petitioner for the taxable year 1993; andThat there are no penalties due from the petitioner for the taxable year 1993, under the provisions of I.R.C. §§ 6651(a)(1) and 6654.* * * * * It is hereby stipulated that the Court may enter the foregoing decision in this case.It is further stipulated that, effective upon the entry fo this decision by the Court, petitioner waives the restrictions contained in I.R.C. § 6213(a) prohibiting assessment and collection of the deficiency and penalty (plus statutory ionterest) until the decision of the Tax Court becomes final.STUART L. BROWNChief CounselInternal Revenue ServiceDate: 6/27/00Date" 6/26/00